On March 15, 1952, a written contract was made between appellant and respondent Carey, as partners on the one hand, and respondents Goldberg, on the other, for the construction by the partners of a building for the Goldbergs in Long Beach. The contract contained an arbitration clause. A dispute concerning payment for extra work having arisen, appellant demanded arbitration, by notice, not only to respondents Goldberg, against whom arbitration was demanded, but also to appellant’s partner, respondent Carey, who, according to appellant, abandoned the partnership business. Respondents having failed to comply with the demand for arbitration, appellant made an application to compel arbitration, which was opposed by all the respondents. The application was denied by the order from which the present appeal is taken. Order reversed on the law, with $10 costs and disbursements, and application to compel arbitration granted, with $10 costs. Both partners having signed the contract of March 15, 1952, to submit all future controversies to arbitration (Partnership Law, § 20, subd. 3, par. [e]), it is not necessary that both join in a demand for arbitration of a dispute between the partnership and the third persons with whom the contract was signed. Such a demand is one for the purpose of the partnership business and every partner is an agent of the partnership with respect thereto. (Partnership Law, § 20, subd. 1.) The dispute between the partners is immaterial to the arbitration of the dispute between the partnership and the third parties. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.